Mr. Justice Lawrence delivered the opinion of the Court: This record presents the question, whether a board of supervisors, having appointed a special agent to provide stationery for the offices of the circuit and county clerks, can refuse payment for stationery furnished by the clerk, and proven to be necessary ? Section 32 of chapter 41 of the Revised Statutes, provides as follows: “ The clerks of the circuit and county commissioners’ courts shall provide all the necessary books for their respective offices, and a safe, press or presses, with locks and keys, for the safe keeping of the' archives of their respective offices; and the county commissioners’ court shall make allowances for the same, and for articles of stationery necessary for their respective courts, out of the county treasury, from time to time.” We have no doubt that the hoard of supervisors can appoint an agent to huy the stationery; and if he buys it and furnishes the clerks’ offices, the clerk himself would not be at liberty to purchase and claim payment of his bills. He cannot claim an exclusive right of purchasing; but if the special agent fails to keep the offices properly supplied, the clerks, under the foregoing act, as construed in the case of Knox County v. Arms, 22 Ill. 175, would have the right to buy, and insist on payment by the county. Such a right would be incident to the office under the foregoing law. The clerks can not be required, when the office stationery is exhausted, to suspend the business of the office until the agent calls, or until they can find him. If the agent has neglected to supply them in season, they have the right to purchase, and when the necessity of the purchase is shown, and the prices paid are reasonable, the county should pay the bill. It was proven, in this case, that the articles bought were necessary for the office, and that the prices paid were reasonable. The judgment must be reversed. Judgment reversed.